Hyman, C. J.
Julius Lange gave his note to Catharine H. Beigel for SI,000. At the time that the note was given she was tlie wife of Michael Beigel.
Sho brought suit against Julius Lange and his wife, to recover of them the amount of the note with interest thereon, and in her petition she alleged that her husband joined in the suit, and assisted and fully authorized her to institute the same.
There was judgment against Julius Lange, condemning him to pay the plaintiff the amount of the note with interest, and the costs of suit. From this judgment ho has appealed.
There was no evidence adduced in tlie lower Court, showing that plaintiff’s husband had joined in the suit, or authorized his wife to institute it. There was no evidence that there was any stipulation between Michael Beigel and xilaintiff, that there should not be a community of acquests and gains between them during their marriage, nor that the note sued on was the sexiarate proxierty of xilaintiff. Without such evidence we cannot X>resume that the husband authorized this suit, but ure are to x>resume that there is a community between Michael Beigel and x>laintiff, and that the note sued on, being acquired during their marriage, is community proxierty. See C. C. 2369, 2371.
The note having been given in favor of the wife does not make it the Xiroperty of the wife. It is still community xiroxierty.
The plaintiff’s husband, not the plaintiff, has the control of the' note, and she has no right to recover judgment in his favor for the same. O. C. 2373.
Let the judgment of the District Court be annulled, avoided and reversed, and let this suit be dismissed, as to defendant, Julius Lange.